Citation Nr: 1628069	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  14-26 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include nervousness, anxiety disorder and posttraumatic stress disorder (PTSD).

2. Entitlement to service connection, to include on a secondary basis, for osteoarthritis.

3. Entitlement to service connection, to include on a secondary basis, for cataract.

4. Entitlement to service connection, to include on a secondary basis, for hypertension.

5. Entitlement to service connection, to include on a secondary basis, for chronic kidney disease.

6. Entitlement to service connection, to include on a secondary basis, for obesity.

7. Entitlement to service connection, to include on a secondary basis, for coronary artery disease.

8. Entitlement to service connection, to include on a secondary basis, for a stomach condition.


REPRESENTATION

Appellant represented by:	Harold Hoffman-Logsdon III, Attorney


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran's attorney filed a Freedom of Information Act (FOIA) request for the entire claims file in March 2014.  In March 2014, the requested documents were sent to the Veteran's attorney by the RO.  

The remaining issues on appeal are REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

The Veteran contends that he developed a psychiatric disorder while in service and that this condition worsened as a result of a lack of medical treatment.  The Veteran also contends that his psychiatric disorders caused several other disabilities including osteoarthritis, cataract, chronic kidney disease, obesity, coronary artery disease, hypertension and a stomach condition.  The Board finds that a remand is necessary in order to afford the Veteran an adequate VA examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran was provided VA examinations for his claimed psychiatric disorder that occurred in June 2011 and November 2011.  The June 2011 VA examiner diagnosed the Veteran with anxiety disorder and noted the following moderate daily occurring symptoms: excessive worrying, restlessness, irritability and impaired sleep.  The Board notes that similar symptoms are noted in the Veteran's service medical records.  The Board further notes that this examination report does not contain a medical opinion as to service connection.  

In November 2011, the Veteran underwent another VA examination.  The examiner was asked to opine as to whether the Veteran's Axis I diagnosis (anxiety disorder) was "at least as likely as not incurred in or caused by the mental health treatment shown in service."  

The examiner opined that "[t]he claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Additionally, VA has a duty to ensure that any examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds both the June 2011 and November 2011 medical opinions incomplete and inadequate for adjudicatory purposes because they do not address whether the diagnosed anxiety disorder is related to the Veteran's service.  The November 2011 examiner only opined as to whether the June 2011 diagnosis was caused by the mental health treatment received in service.  Thus, the question as to direct service connection has not been addressed.  In addition, the other claims on appeal are claimed as secondary to the psychiatric disability claim.  Accordingly, the Board is remanding those claims as they are part and parcel to the psychiatric disability claim.  

Accordingly, the case is REMANDED for the following actions:

1. Request all VA treatment records from the Veteran's VA treatment facilities and all private treatment records from the Veteran not already associated with the file.

If possible, the Veteran himself should obtain these records to expedite his case. 

2. Then, schedule the Veteran for a VA examination with a psychiatrist or a psychologist.  The examiner must review the claims file and this Remand, and must note that review in the report.  The examiner must address each of the identified stressors.  The examiner should set forth all examination findings and a complete rationale for any opinion expressed should be provided.  The examiner should provide the following information:

(a) Provide a full multiaxial diagnosis.  Specifically state whether each criterion for a diagnosis of PTSD is met.  Otherwise, provide a diagnosis for any acquired psychiatric disorder to include anxiety disorder.

(b)  If a diagnosis of PTSD is appropriate, comment upon the link between PTSD and any identified in-service stressor and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active service.

(c)  With regard to the variously diagnosed psychiatric disorders of record, including anxiety disorder (see June 2011 VA examination), or any other psychiatric disorder identified at the examination, the examiner should specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active service.

A comprehensive rationale must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

3. If (and only if) the examiner finds that a psychiatric disorder is etiologically related to a period of active service, then the RO must schedule the Veteran for VA examinations to address the question of whether the Veteran's claimed osteoarthritis, cataract, chronic kidney disease, obesity, coronary artery disease, hypertension and stomach condition disabilities are at least as likely as not caused OR aggravated by the Veteran's etiologically related psychiatric disorder.

4. Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


